Name: Commission Regulation (EEC) No 44/80 of 10 January 1980 drawing up the list of quality liqueur wines originating in non-member countries provided for in the definition of imported liqueur wine
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 7/ 10 Official Journal of the European Communities 11 . 1 . 80 COMMISSION REGULATION (EEC) No 44/80 of 10 January 1980 drawing up the list of quality liqueur wines originating in non-member countries provided for in the definition of imported liqueur wine THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ( l ), as last amended by Regulation (EEC) No 2594/79 (2 ), Having regard to Council Regulation (EEC) No 339/79 of 5 February 1979 defining certain products falling within heading Nos 20.07, 22.04 and 22.05 of the Common Customs Tariff and originating in third countries ( 3 ), and in particular Article 4 thereof, Whereas Article 2 of Regulation (EEC) No 339/79 defines a liqueur wine originating from non-member countries ; whereas for the purposes of this definition it is necessary to draw up a list comprising the quality liqueur wines which are traditionally obtained from fresh unfermented grape must not required to have a minimum natural alcoholic strength by volume of 1 2 % vol ; Whereas demand in the European Economic Commu ­ nity has extended to certain liqueur wines originating from Greece which do not appear on the list drawn up by Commission Regulation (EEC) No 2198 /76 (4 ) ; whereas , in view of the fact that Greece's accession to the Community will take effect from 1 January 1981 , it is appropriate to replace Regulation (EEC) No 2198 /76 by this Regulation and to limit the latter's period of application to the aforesaid date ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 The list referred to in the final paragraph of the defini ­ tion of liqueur wine set out in Article 2 of Regulation (EEC) No 339/79 and in the last paragraph of Addi ­ tional Note 4 (c) to Chapter 22 of the Common Customs Tariff shall be as shown in the Annex hereto . Article 2 Regulation (EEC) No 2198 /76 is hereby repealed . Article 3 This Regulation shall enter into force on 1 February 1980 . It shall apply until 31 December 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 January 1980 . For the Commission Finn GUNDELACH Vice-President (!) OJ No L 54, 5 . 3 . 1979 , p. 1 . (2 ) OJ No L 297, 24 . 11 . 1979, p. 4. ( 3 ) OJ No L 54, 5 . 3 . 1979, p. 57 . (4 ) OJ No L 247, 9 . 9 . 1976, p. 14 . 11 . 1 . 80 Official Journal of the European Communities No L 7/ 11 ANNEX List of quality liqueur wines referred to in the last paragraph of the definition of liqueur wines set out in Article 2 of Regulation (EEC) No 339/79 and in the last paragraph of Addi ­ tional Note 4 (c) of Chapter 22 to the Common Customs Tariff Description of wine : Samos (sweet wine) Patras Muscatel (sweet wine) Rion of Patras Muscatel (sweet wine) Cephalonia Muscatel (sweet wine) Rhodes Muscatel (sweet wine) Lemnos Muscatel (sweet wine)